Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed April 5, 2021, wherein claims 1, 6-8, 10-11, 24, 26-27, and 31 were amended and claims 23 and 32 were canceled, with claims 1-9 and 24-31 having been withdrawn as being drawn to nonelected groups. The claim objection and the claim interpretation under 35 USC 112(f) made in the previous Office action have been withdrawn.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, et al. (KR 10 2009 0119638, “Kwak,” of record, see EPO translation), in view of Clark, et al. (US 6,605,156, “Clark”), of record.

Regarding claim 10, Kwak discloses a robot cleaner comprising: 
a main body (Fig 2); 
a wheel configured to move the main body (two wheels, Fig 2); 
a wheel motor configured to provide the wheel with drive power (3:9-11, motor to drive wheels); 
a brush module 110 disposed at a lower part of the main body (p. 2, last 4 lines); 
a suction module 150 including a suction motor configured to rotate a suction fan (3:1-8); and 
a controller 170 configured to control a suction force of the suction module based on a load applied to the brush module to compensate for the type of floor (3:2-4), 
however, Kwak does not explicitly disclose:
that the suction module comprises a suction fan configured to generate the suction force and 
that the controller is also configured to control suction force of the suction module based on a load applied to the wheel.
With regard to the suction fan, Kwak does teach that suction modules are well known by skilled persons in the art (3:13-14).  That is, a skilled artisan would understand that the suction module would necessarily have a suction fan to function as intended, such as tight by Clark (4:4-7, 4:40-44). 
With regard to the wheel and brush module load, Kwak identifies a floor type by monitoring a load applied to the brush motor, not by monitoring a wheel load.  
Clark is also concerned with a robot cleaner to be used on a variety of floor surface types and teaches that wheel motor load can be used as an indicator of floor type (4:63-66).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Kwak by additionally monitoring wheel motor current, or load, as a redundant floor type sensing system, providing both a double-check of the floor 

Regarding claim 11, Kwak, as modified, discloses the limitations of claim 10, as described above, and further discloses a wheel sensor configured to detect the load applied to the wheel (Clark, 4:56-63).  

Regarding claims 18-19, Kwak, as modified, discloses the limitations of claim 10, as described above, but does not explicitly disclose that the controller is configured to control output power to the suction motor to be equal to or higher than a first reference value in response to the load applied to the wheel being equal to or higher than a second reference value, conversely, to control output power of the suction motor to be less than a first reference value in response to the load applied to the wheel being less than a second reference value.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to assign wheel current reference values to different floor types (hard floors and deep carpeting, for example) to identify the floor type, as intended by Kwak, as modified, and to adjust power to the suction motor accordingly, also as intended.  A skilled artisan would have found it obvious to incorporate suction power reference values to make the described changes in suction power.  

Regarding claim 20, Kwak, as modified, discloses the limitations of claim 10, as described above, and further discloses that the controller is further configured to determine a floor type based on the load applied to the wheel (as described above), and control the suction force of the suction module according to the determined floor type (as described above).

Claims 12-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of Clark, as applied to claims 11 and 20, and further in view of Uenishi (US 5,276,939, “Uenishi”), of record.  

Regarding claim 12, Kwak, as modified, discloses the limitations of claim 11, as described above, but does not explicitly disclose that the wheel sensor is configured to detect rotations per minute (RPM) of the wheel motor, and the controller is further configured to control the suction force of the suction module based on the RPM of the wheel motor.
However, Uenishi is also concerned with a robot cleaner to be used on a variety of floor surface types and teaches identifying the speed of the cleaner across the floor, and adjusting the suction power to be larger for higher travelling speeds and lower for lower travelling speeds (Uenishi, 12:13-55, comparing Rules 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the robot cleaner of Kwak, as modified, to identify travelling speed of the cleaner to adjust the suction power, as described by Uenishi, to provide adequate suction to the nozzle based on travelling speed, while not wasting excess suction power when it is not needed.  A skilled artisan would have found it obvious to incorporate an RPM sensor of the wheel motors to identify travelling speed.  

Regarding claims 13-14, Kwak, as modified, discloses the limitations of claim 12, as described above, and further discloses decreasing suction power when travelling speed, or motor RPM, is decreased (i.e. compared to a reference value), and increasing suction power when travelling speed, or motor RPM, is increased (i.e. compared to a reference value), as described above.  

Regarding claim 15, Kwak, as modified, discloses the limitations of claim 11, as described above, and discloses providing power to the drive wheels via PWM (pulse width 
However, Uenishi is also concerned with a robot cleaner to be used on a variety of floor surface types and teaches identifying the speed of the cleaner across the floor, and adjusting the suction power to be larger for higher travelling speeds and lower for lower travelling speeds (Uenishi, 12:13-55, comparing Rules 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the robot cleaner of Kwak, as modified, to identify travelling speed of the cleaner (via wheel motor RPM, for example) to adjust the suction power, as described by Uenishi, to provide adequate suction to the nozzle based on floor type and travelling speed, while not wasting excess suction power when it is not needed.  A skilled artisan would have found it obvious that deep carpet would slow the RPMs of the wheel motors and obvious to increase the duty ratios of the wheel motors to compensate for this more difficult travel and slowing in deep carpet.   

Regarding claims 16-17, Kwak, as modified, discloses the limitations of claim 15, as described above, and a skilled artisan would find it obvious to increase output power of the suction motor in response to a gradient of the duty ratio of the wheel motor to the RPM of the wheel motor being decreased to be less than a reference value from equal to or higher than the reference value. One of ordinary skill would understand deep carpet would correspond to lower RPM’s (as the cleaner struggles in the deep carpet vs a hard floor) and increased duty ratios (to compensate for this more difficult travel), as described above, and to increase suction power accordingly, as previously taught by Kwak, as modified.  Additionally, one of ordinary skill would find it obvious to conversely decrease suction power when the claimed gradient was increased 

Regarding claims 21-22, Kwak, as modified, discloses the limitations of claim 20, as described above, but does not explicitly disclose that the controller is configured to determine the floor type to be a soft floor in response to the load applied to the wheel being equal to or higher than a reference value, and determine the floor type to be a hard floor in response to the load applied to the wheel being less than the reference value, and to increase the suction force in response to the robot cleaner entering the soft floor from the hard floor, and decrease the suction force in response to the robot cleaner entering the hard floor from the soft floor.  
However, Uenishi is also concerned with a robot cleaner to be used on a variety of floor surface types and teaches identifying floor type (where the evaluation of motor load or current as large, medium, or small would comprise comparing to a reference value) and adjusting the suction power to be large for soft carpets “to suck dust collected deep in the carpet” and progressively smaller for harder floors (Uenishi 12:13-55), where suction power on a very hard floor is “considerably reduced” since the greater suction is not needed.    
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the robot cleaner of Kwak, as modified, to increase suction when entering soft floors, to provide adequate dust-removing suction, and to decrease suction when entering hard floors, when greater suction was not needed, as taught by Uenishi.    




Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (remarks, p. 13), Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner found that additionally monitoring wheel motor current, or load, would provide a redundant floor type sensing system, providing both a double-check of the floor type detected by the brush load (proving improved accuracy of floor type identification) and a back-up, should the brush load monitoring fail or get interrupted for any reason, as described previously and above, with Examiner noting that Applicant has not pointed out disagreements with the Examiner’s above contentions.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723